DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 6-20 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a surface treatment layer on the polarizing plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a surface treatment layer on the polarizing plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the linear polarizing plate” and claim 20 to be dependent upon claim 6, which first introduces a linear polarizing plate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2017/0062769 A1) in view of Adachi et al. (Adachi) (US 2010/0072880 now US 7,732,809 B2) in view of Jang et al. (Jang) (US 2017/0062770 A1).
In regards to claim 1, Kim (Figs. 1-9 and associated text) discloses an organic light emitting diode display device (Figs. 1-9), comprising: a substrate (item 110) having an emitting area and a non-emitting area (paragraph 12, claim 1), the substrate (item 110) having a first surface and as second surface; an overcoating layer (items 190, 260) on the first surface of the substrate (item 110) and including a plurality of convex portions (item 262) and a plurality of concave portions (item 261), at least one of the plurality of convex portions (item 262) including a bottom surface portion, a top surface portion and a side surface portion between the bottom and (item EL) on the overcoating layer (items 190, 260), but does not specifically disclose a cholesteric liquid crystal layer at a transmission direction of a light emitted from the light emitting diode.
Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses a cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) on a second surface of the substrate (item 6) at a transmission direction of a light emitted from the light emitting diode (item 70).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Adachi for the purpose of a selective reflection wavelength range (paragraphs 13, 18 274).
Kim as modified by Adachi does not specifically disclose wherein the flat portion is substantially parallel to the substrate. 
In regard to claim 1, Jang (paragraph 117, Fig. 8 and associated text) discloses and overcoating layer (item 190) on a first surface of the substrate (item 100) including a plurality of concave portions (shown but not labeled), wherein at least one of the plurality of concave portions (shown but not labeled) includes a flat portion (paragraph 117, shown but not labeled) and wherein the flat portion (paragraph 117, shown but not labeled) is substantially parallel to the substrate (item 100).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim as modified by Adachi with the teachings of Jang, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
(Figs. 1-9 and associated text) as modified by Adachi (Figs. 1, 19, 21, 22-28 and associated text) and Jang (paragraph 117, Fig. 8 and associated text) discloses a cholesteric liquid fluid layer on the second surface of the substrate in a transmission direction of a light emitted from the light emitting diode having a flat portion at locations corresponding to the plurality of concave portions, wherein the flat portion is substantially parallel to the substrate.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 
In regards to claim 3, Kim as modified b Adachi does not specifically disclose wherein a diameter of the flat portion is within a range of 1% to 25% of a diameter between the top surface portions of adjacent two of the plurality of convex portions.
However, the applicant has not established the critical nature of the diameter of the flat portion being within a range of 1% to 25% of a diameter between the top surface portions of adjacent two of the plurality of convex portions.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 

In regards to claim 4, Kim (Figs. 2-9 and associated text) discloses wherein the substrate (item 110) includes red, green, blue and white sub-pixels, wherein the light emitting diode emits red, green, blue and white colored lights in the red, green, blue and white sub-pixels (paragraph 46), respectively, but does not specifically disclose wherein the cholesteric liquid crystal layer selectively reflects the blue colored light having a wavelength within a range of 440nm to 480nm.
In regards to claim 4, Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses wherein the cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) selectively reflects the blue colored light having a wavelength within a range of 440nm to 480nm (paragraphs 18, 108, 226).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Adachi for the purpose of a selective reflection wavelength range (paragraphs 13, 18, 274).
In regards to claim 5, Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses further comprising a retardation plate (item 700) and a linear polarizing plate (item 600) sequentially on a second surface of the substrate (item 6).
In regards to claim 6, Adachi (Figs. 1, 19 and associated text) discloses wherein the cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) is disposed between the light emitting diode (item 70) and the retardation plate (item 700).
(paragraph 158).
In regards to claim 8, Kim (Figs. 2-9 and associated text) discloses wherein a slope of the side surface portion increases from the bottom surface portion to the top surface portion.
In regards to claim 9, Kim (Figs. 2-9 and associated text) discloses wherein the light emitting diode (item EL) includes a first electrode (item 210) on the overcoating layer (items 190, 260), a light emitting layer (item 230) on the first electrode (item 210) and a second electrode (item 240) on the light emitting layer (item 230).
In regards to claim 10, Kim (Figs. 2-9 and associated text) discloses wherein a thickness of the light emitting layer (item 230) on the side surface portion is smaller than a thickness of the light emitting layer (item 230) on the plurality of concave portions (item 261).
In regards to claim 11, Kim as modified by Adachi does not specifically disclose further comprising a wavelength converting layer interposed between the substrate and the overcoating layer, and wherein an edge portion of the wavelength converting layer extends beyond an edge portion of the plurality of convex portions and the plurality of concave portions toward the non-emitting area.
In regards to claim 11, Jang (Figs. 2-11 and associated text) discloses a wavelength converting layer (item 109) interposed between the substrate (item 100) and the overcoating layer (item 190a), and wherein an edge portion of the wavelength converting layer (item 109) extends beyond an edge portion of the plurality of convex portions (shown but not labeled) and the plurality of concave portions toward the non-emitting area (paragraph 31).
(paragraph 67).
In regards to claim 12, Kim (Figs. 2-9 and associated text) discloses comprising a bank (item 220) over the overcoating layer (item 190) and including an opening exposing the first electrode (item 210), wherein the plurality of convex portions and the plurality of concave portions are formed in the opening (shown but not labeled).
In regards to claim 13, Kim (Figs. 2-9 and associated text) discloses wherein the plurality of convex portions and the plurality of concave portions contact an edge portion of the bank (item 220).
In regards to claim 14, Kim (Figs. 2-9 and associated text) discloses wherein the bank (item 220) overlays an edge portion of the convex portions and the plurality of concave portions.
In regards to claim 15, Kim as modified by Adachi does not specifically disclose wherein an edge portion of the wavelength converting layer, an edge portion of the plurality of convex portions and the plurality of concave portions and an edge portion of the bank overlap one another in the non-emitting area; wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
In regards to claim 15, Jang (Figs. 2-11 and associated text) discloses wherein an edge portion of the wavelength converting layer (item 109), an edge portion of the plurality of convex portions and the plurality of concave portions and an edge portion of the bank  (item 112) overlap one another in the non-emitting area.
(paragraph 67).

In regards to claim 16, Kim (Figs. 2-9 and associated text) discloses wherein a border portion of the emitting area and the non-emitting area overlaps an edge portion of the plurality of convex portions and the plurality of concave portions.
In regards to claim 18, Kim as modified by Adachi and Jang does not specifically disclose wherein the flat portion has a circular shape in plan view, and the top surface portion has a hexagonal shape in a plan view.
	It would have been obvious to modify the invention to include a flat portion having a circular shape in plan view, and a top surface portion having a hexagonal shape in a plan view, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 19, Kim (Figs. 2-9 and associated text) in view of Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses wherein a light emitted from the light emitting diode is reflected by the cholesteric fluid crystal layer and re-enters the light emitting diode, and wherein the light re-reflected by the light emitting diode of the side surface portion becomes a first light having different optical paths, and the light re-reflected by the light emitting diode of the flat portion becomes a second light having same optical paths.  Examiner notes that the Applicant is claiming the way the light travels/reacts instead of the structure of the device.  The Applicant needs to claim the structure of the device that would give rise to this.
(paragraphs 13, 18 274).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2017/0062769 A1) in view of Adachi et al. (Adachi) (US 2010/0072880 now US 7,732,809 B2) in view of Jang et al. (Jang) (US 2017/0062770 A1) as applied to claims 1-4, 6-16 and 18 above and further in view of Jang et al. (Jang’676) (US 2017/0084676 A1).
In regards to claim 17, Kim as modified by Adachi and Jang does not specifically disclose wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
In regards to claim 17, Jang’676 (Figs. 4A, 4B and associated text) discloses wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
	It would have been obvious to modify the invention to include a hexagonal shape and a honeycomb structure since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2017/0062769 A1) in view of Adachi et al. (Adachi) (US 2010/0072880 now US 7,732,809 B2) in view of Jang et al. (Jang) (US 2017/0062770 A1) as applied to claims 1-4, 6-16, 18 and 19 above, and further in view of INAGAKI (US 2016/0077267 A1).
In regards to claim 20, Kim (Figs. 2-9 and associated text) discloses a polarizing plate (item 100, paragraph 56, Fig. 2).
Kim as modified by Adachi and Jang does not specifically disclose further comprising a surface treatment layer on the polarizing plate, wherein the surface treatment layer includes one of an anti-glare layer and a hard coating layer.
INAGAKI (paragraph 58, Fig. 1, 2 and associated text) discloses a surface treatment layer (item 24) on the polarizing plate (item 12), wherein the surface treatment layer (item 24) includes one of an anti-glare layer and a hard coating layer (paragraph 58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of INAGAKI for the purpose of protecting the surface of the polarizing plate (paragraph 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see 892.  All of the references listed discloses a surface treatment layer/hard coating layer on a polarizing plate/layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 4, 2021